       Case 1:12-cv-00983-AWI-SAB Document 245 Filed 08/07/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JOSEPH RAYMOND MCCOY,                            )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER GRANTING PLAINTIFF’S FOURTH
10            v.                                          MOTION TO EXTEND THE DISPOSITIVE
                                                      )   MOTION DEADLINE
11                                                    )
     STRONACH, et al.,
                                                      )   (ECF No. 243)
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights
15   action pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Plaintiff’s fourth motion to extend the dispositive motion
17   deadline, filed August 3, 2020. On August 6, 2020, Defendants filed a statement of non-opposition.
18   (ECF No. 244.)
19            Based on the allegations in Plaintiff’s motion, the Court will extend the dispositive motion
20   deadline only to August 31, 2020. However, no further extensions of time will be granted, given this
21   is Plaintiff’s fourth request and Plaintiff has had ample time to prepare and file a dispositive motion as
22   evidenced by the various other filings he has filed.
23
24   IT IS SO ORDERED.
25
     Dated:        August 7, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                            1
